 

Exhibit 10.19

 

ASSIGNMENT OF PURCHASE AND SALE

AGREEMENT

 

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is made this
1st day of December, 2016, by and between BLUEROCK REAL ESTATE, LLC, a Delaware
limited liability company (“Assignor”); and BR ROSWELL, LLC, a Delaware limited
liability company (“Assignee”).

 

RECITALS:

 

1.          Bluerock Real Estate, LLC, a Delaware limited liability company
(“Bluerock”), entered into that certain Purchase and Sale Agreement dated
September 15, 2016 (as from time to time amended, the “Purchase Agreement”) with
GGT LMI CITY WALK GA, LLC, a Delaware limited liability company (“Seller”), with
respect to the real property and improvements located at 3000 Forrest Walk,
Roswell, Georgia, commonly known as “Roswell City Walk” (the “Property”), all as
more particularly described in the Purchase Agreement.

 

2.          Assignor has the right to assign all its right, title, and interest
in, to, and under the Purchase Agreement to Assignee as provided in this
Assignment. Assignee is an affiliate of Assignor.

 

3.          Assignor now desires to assign all its right, title, and interest as
“Purchaser” under the Purchase Agreement to Assignee, and Assignee desires to
assume all of Assignor’s right, title, and interests as Purchaser under the
Purchase Agreement.

 

ASSIGNMENT:

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Assignment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          Incorporation of Recitals. The foregoing Recitals are incorporated
herein and by this reference made a part hereof. All capitalized terms set forth
herein shall have the meanings ascribed to such terms in the Purchase Agreement
unless otherwise defined herein.

 

2.          Transfer; Assignment and Designation; Assumption. Assignor hereby
sells, transfers, assigns, delivers and conveys to Assignee, its successors and
assigns, and Assignee hereby accepts from Assignor, all right, title and
interest of Assignor in, to and under the Purchase Agreement. Assignee hereby
assumes all of the obligations of the “Purchaser” under the Purchase Agreement.
Assignor agrees to indemnify, defend and hold Assignee harmless with respect to
all claims accruing under the Purchase Agreement prior to the date hereof.
Assignee agrees to indemnify, defend and hold Assignor harmless with respect to
all claims accruing under the Purchase Agreement from and after the date hereof.

 

 1 

 

 

3.          Governing Law. This Assignment shall be construed and enforced in
accordance with and governed by the same law that governs the Purchase
Agreement, without regard to the principles of conflicts of law.

 

4.          Binding Effect. This Assignment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto.

 

5.          Counterparts. This Assignment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures to this Assignment transmitted by facsimile or
electronic mail shall be treated as originals in all respects.

 

[SIGNATURES FOLLOW]

 

 2 

 

 

WITNESS the following signatures:

 

ASSIGNOR: BLUEROCK REAL ESTATE, LLC,   a Delaware limited liability company    
    By: /s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory

 

ASSIGNEE: BR ROSWELL, LLC,   a Delaware limited liability company         By:
/s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory

 

 3 

